DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed on 04/22/2022.
Claims 1-16 are presented for examination.
Response to Arguments
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive.
Applicants argued “The Office Action states that the claimed steps of claim 1 comprise an abstract idea because it is directed to a mathematical concept and that they cover performance of the limitations in the mind in combination with using a pen and paper. Applicant respectfully traverses. The claim includes: 
Calculating the axial compressor performance by using commercial solver ANSYS CFX, as one of ordinary skill in the art will understand, is a computational fluid dynamics analysis software that requires a computational device to operate, so it is not possible to perform the claim in the mind using pen and paper, and the claim is not directed to a mathematical concept. The claim does not attempt to preclude mathematical concepts to others, but instead clearly involves the use of computational machinery in its performance.”
Examiner respectfully disagrees. Applicant specification states: “Recently, some commercial software has provided the ability to calculate multistage simultaneously and widely used such as ANSYS CFX, NUMECA FINE / Turbo, or some private solutions from NASA, Rolls - Royce automobile manufacturer.” These express statements in the specification support a finding that the recited limitations relating to “ANSYS-CFX solver” is well-understood, routine, conventional activities that previously known to the industry.
Applicants argued “Claims 2-16 are not directed to a mathematical concept, but instead are directed to specific cases of physical parameters being modeled”.
Examiner respectfully disagrees. They amount to a general allegation that the claims statutory without specifically pointing out how the language of the claims distinguishes from mathematical concept. In any case, the “physical parameters” are simply interpreted as “data gathering”. Therefore, the dependent claims language still fall under mathematical concepts.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim recite “miut”, which is misspelled.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
As per Claim 1:
Step 1:
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. 
Step 2A:
In order to apply to apply step 2A, prong one, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
Claim 1:
Method of modeling and calculating performance of transonic multi-stage axial compressors includes: 
Step 1: Modeling an object; 
Step 2: Modeling a calculation model; using a stage mixing average interface model; Combined with the use of periodic boundary conditions, the calculation model is now modeled by a single blade element on each blade rows, an inlet domain was modeled using real geometry of an engine intake, an outlet domain was modeled as a straight duct with an inner diameter and a main outer diameter equal to an inner and an outer diameter of a final blade row; the length of these two domain is usually taken by 2 to 3 times an axial chord of a nearest blade row; a calculation mesh was generated by using a specialized meshing tool for turbomachinery, care must be taken about the mesh size and boundary layer to better capture all flow characteristics; 
Step 3: Calculating the axial compressor performance by using commercial solver ANSYS CFX, a specialized solver for turbomachinery problem; boundary conditions have been setup to investigate compressor performance at both a design point and off-design; Ramping up RPM has been used, calculation starts from small rotation speeds (about 40% to 50% of a design rotation speed) then RPM will increase gradually; For each rotation speed, a total conditions profile (total pressure, total temperature at ISA or real condition) extracted from empirical testing or total condition with a blend factor correction model was used as inlet boundary conditions of calculation domain, outlet boundary condition can be set to average static pressure, air mass flow rate or corrected mass flow rate in correspondence with a position of calculate point in a speed line; 
Step 4: Results analysis, using a report template in the ANSYS CFX solver to an.

The limitation of “Modeling an object” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III).
The limitation of “Modeling a calculation model; using a stage mixing average interface model; Combined with the use of periodic boundary conditions, the calculation model is now modeled by a single blade element on each blade rows, an inlet domain was modeled using real geometry of an engine intake, an outlet domain was modeled as a straight duct with an inner diameter and a main outer diameter equal to an inner and an outer diameter of a final blade row; the length of these two domain is usually taken by 2 to 3 times an axial chord of a nearest blade row; a calculation mesh was generated by using a specialized meshing tool for turbomachinery, care must be taken about the mesh size and boundary layer to better capture all flow characteristics” alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept.
The limitation of “Calculating the axial compressor performance by using commercial solver ANSYS CFX, a specialized solver for turbomachinery problem; boundary conditions have been setup to investigate compressor performance at both a design point and off-design; Ramping up RPM has been used, calculation starts from small rotation speeds (about 40% to 50% of a design rotation speed) then RPM will increase gradually; For each rotation speed, a total conditions profile (total pressure, total temperature at ISA or real condition) extracted from empirical testing or total condition with a blend factor correction model was used as inlet boundary conditions of calculation domain, outlet boundary condition can be set to average static pressure, air mass flow rate or corrected mass flow rate in correspondence with a position of calculate point in a speed line” alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept.
The limitation of “Results analysis” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “result analysis” in the context of this claim encompasses an observation or evaluation. See MPEP 2106.04(a)(2)(III).

Under step 2A prong two, this judicial exception is not integrated into a practical application. In particular claim 1 recites “commercial solver  ANSYS CFX”, which is well-understood, routine, conventional activities that previously known to the industry.

If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of transonic multi-stage axial compressor, but the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way to transonic multi-stage axial compressor beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).

Step 2B:
Under step 2B, Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined extra-solution activity will require further analysis.

Claim 1 recites additional element “commercial solver ANSYS CFX”. The specification states: “Recently, some commercial software has provided the ability to calculate multistage simultaneously and widely used such as ANSYS CFX, NUMECA FINE / Turbo, or some private solutions from NASA, Rolls - Royce automobile manufacturer.” These express statements in the specification support a finding that the recited limitations relating to “ANSYS-CFX solver” is well-understood, routine, conventional activities that previously known to the industry. (See: MPEP 2106.07(a)(III))

For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 2, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of modeling and calculating multi-stage transonic axial compressor performance according to claim 1, in which at the modeling of the calculation model step: geometry of the blades fillet was fully modeled in the calculation model; a rotor tip clearance height was set as 0.6 time of a cold tip clearance size; blade surface, hub surface and shroud surface roughness was taken by the ability of the machining method (approximately 3 micrometers), this value is bigger with casting blade; the roughness properties was setup at wall section of calculation model, alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept. 

With respect to claim 3, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of modeling and calculating multi-stage transonic axial compressor performance according to claim 1, in which: at the modeling step, using a k-ω SST turbulent model, each blade has a mesh density of about one million elements, an area surrounding the blade is used O-grid to follow a blade boundary, the remaining areas use H-grid, alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept.  

With respect to claim 4, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of modeling and calculating multi-stage transonic axial compressor performance according to claim 2, in which: at the modeling step, using a k-ω SST turbulent model, each blade has a mesh density of about one million elements, an area surrounding the blade is used O-grid to follow a blade boundary, the remaining areas use H-grid, alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept.

With respect to claim 5, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of modeling and calculating multi-stage transonic axial compressor performance according to claim 1 , in which: at step 3 - when the calculation points are in a range from a chocking point to a design working point: a boundary condition at the compressor outlet will be set to a static average pressure value, gradually increasing this static pressure value to move the calculated point on the speed line; When the calculated point is in a range from the design working point to the surge point: the boundary condition at the compressor outlet will be set to a value of air mass flow rate, gradually reducing this value to move the calculated point toward surge point in the speed line of constant rotation speed; the corrected mass flow rate can be used to automatically adjust the calculation across entire speed line, alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept.

With respect to claim 6, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of modeling and calculating multi-stage transonic axial compressor performance according to claim 2 , in which: at step 3 - when the calculation points are in a range from a chocking point to a design working point: a boundary condition at the compressor outlet will be set to a static average pressure value, gradually increasing this static pressure value to move the calculated point on the speed line; When the calculated point is in a range from the design working point to the surge point: the boundary condition at the compressor outlet will be set to a value of air mass flow rate, gradually reducing this value to move the calculated point toward surge point in the speed line of constant rotation speed; the corrected mass flow rate can be used to automatically adjust the calculation across entire speed line, alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept.

With respect to claim 7, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of modeling and calculating multi-stage transonic axial compressor performance according to claim 3 , in which: at step 3 - when the calculation points are in a range from a chocking point to a design working point: a boundary condition at the compressor outlet will be set to a static average pressure value, gradually increasing this static pressure value to move the calculated point on the speed line; When the calculated point is in a range from the design working point to the surge point: the boundary condition at the compressor outlet will be set to a value of air mass flow rate, gradually reducing this value to move the calculated point toward surge point in the speed line of constant rotation speed; the corrected mass flow rate can be used to automatically adjust the calculation across entire speed line, alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept.

With respect to claim 8, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of modeling and calculating multi-stage transonic axial compressor performance according to claim 4 , in which: at step 3 - when the calculation points are in a range from a chocking point to a design working point: a boundary condition at the compressor outlet will be set to a static average pressure value, gradually increasing this static pressure value to move the calculated point on the speed line; When the calculated point is in a range from the design working point to the surge point: the boundary condition at the compressor outlet will be set to a value of air mass flow rate, gradually reducing this value to move the calculated point toward surge point in the speed line of constant rotation speed; the corrected mass flow rate can be used to automatically adjust the calculation across entire speed line, alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept.

With respect to claim 9, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of modeling and calculating multi-stage transonic axial compressor performance according to claim 1, in which: after a first calculation point converges (calculation error is less than 10-6 or reference parameter value (pressure ratio, air mass flow, efficiency value) vary less than 0.001 after the last 300 calculation steps), a next calculation points will be initialized by a nearest convergence point; a complete compressor performance map is built by performing compressor performance calculations at different rotation speeds

With respect to claim 10, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of modeling and calculating multi-stage transonic axial compressor performance according to claim 2, in which: after a first calculation point converges (calculation error is less than 10-6 or reference parameter value (pressure ratio, air mass flow, efficiency value) vary less than 0.001 after the last 300 calculation steps), a next calculation points will be initialized by a nearest convergence point; a complete compressor performance map is built by performing compressor performance calculations at different rotation speeds, alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept.

With respect to claim 11, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of modeling and calculating multi-stage transonic axial compressor performance according to claim 3, in which: after a first calculation point converges (calculation error is less than 10-6 or reference parameter value (pressure ratio, air mass flow, efficiency value) vary less than 0.001 after the last 300 calculation steps), a next calculation points will be initialized by a nearest convergence point; a complete compressor performance map is built by performing compressor performance calculations at different rotation speeds, alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept.

With respect to claim 12, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of modeling and calculating multi-stage transonic axial compressor performance according to claim 4, in which: after a first calculation point converges (calculation error is less than 10-6 or reference parameter value (pressure ratio, air mass flow, efficiency value) vary less than 0.001 after the last 300 calculation steps), a next calculation points will be initialized by a nearest convergence point; a complete compressor performance map is built by performing compressor performance calculations at different rotation speeds, alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept.

With respect to claim 13, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of modeling and calculating multi-stage transonic axial compressor performance according to claim 5, in which: after a first calculation point converges (calculation error is less than 10-6 or reference parameter value (pressure ratio, air mass flow, efficiency value) vary less than 0.001 after the last 300 calculation steps), a next calculation points will be initialized by a nearest convergence point; a complete compressor performance map is built by performing compressor performance calculations at different rotation speeds, alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept.

With respect to claim 14, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of modeling and calculating multi-stage transonic axial compressor performance according to claim 6, in which: after a first calculation point converges (calculation error is less than 10-6 or reference parameter value (pressure ratio, air mass flow, efficiency value) vary less than 0.001 after the last 300 calculation steps), a next calculation points will be initialized by a nearest convergence point; a complete compressor performance map is built by performing compressor performance calculations at different rotation speeds, alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept.

With respect to claim 15, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of modeling and calculating multi-stage transonic axial compressor performance according to claim 7, in which: after a first calculation point converges (calculation error is less than 10-6 or reference parameter value (pressure ratio, air mass flow, efficiency value) vary less than 0.001 after the last 300 calculation steps), a next calculation points will be initialized by a nearest convergence point; a complete compressor performance map is built by performing compressor performance calculations at different rotation speeds, alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept.

With respect to claim 16, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of modeling and calculating multi-stage transonic axial compressor performance according to claim 8, in which: after a first calculation point converges (calculation error is less than 10-6 or reference parameter value (pressure ratio, air mass flow, efficiency value) vary less than 0.001 after the last 300 calculation steps), a next calculation points will be initialized by a nearest convergence point; a complete compressor performance map is built by performing compressor performance calculations at different rotation speeds, alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept.

Allowable Subject Matter
Claims 1-16 allowable over prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
Krishnababu et al (US Publication No. 2018/0216623 A1) teaches a computer implemented method for the prediction of the surge point a compressor includes: generating a plurality of meshes; a compressor inlet mesh, at least compressor rotor stage mesh, and a compressor outlet mesh, … assembling the plurality of meshes to obtain the CFD domain; specifying boundary conditions of the computational domain (Abstract); specifying boundary conditions of the computational domain comprises the sub steps of: - specifying atmospheric boundary conditions at inlet, specifying speed of rotating surfaces- specifying mixing plane at row interface par [0015]; computing through CFD calculation the flow along the compressor for calculating compressor inlet mass flow rate and compressor pressure ration, -checking if a predefined numerical stability limit is reached and, if the numerical stability limit is not reached then: decreasing dimensions of the final nozzle exit area, -generating again the compressor outlet mesh, - repeating said steps of specifying atmospheric pressure at the final nozzle exit area, said step of computing and said step of checking par [0007]; the gas turbine engine comprises, in flow series, an air inlet, a compressor section, a combustor section and a turbine section which are generally arranged in flow series and generally about and in the direction of a longitudinal or rotational axis par [0022]; the multistage model is created par [0034]; in a first step 110 of the method 100 a plurality of meshes suitable for Computer fluid dynamics (CFD) calculation of the compressor are generated, the plurality of meshes includes: - a compressor inlet mesh representing the stage of inlet guide vanes, - a plurality of compressor rotor stages meshes representing, respectively, the plurality of rotor blade stages, -a plurality of compressor stator stage meshes representing, respectively, the plurality of stator blade stages, -a compressor outlet mesh, representing the plurality of exit guide vanes and, downstream to the, an exit nozzle extending up to a final nozzle exit area par [0035]; A1 may be decreased in steps of 15%, i.e., for example, if the initial A1 value is 20mm the second one is 19 mm, the third 18mm and so on, a ninth step 190 of generating again the compressor outlet mesh 235 par [0014].

Yang et al (R. Yang, Y. Gu, Y. Xue, N. Ge “Unsteady Simulation of a 3.5 Stage Compressor Using Multi-Frequency Phase-lagged Method”, 2018 IEEE, pgs. 651-657) teaches:

    PNG
    media_image1.png
    507
    531
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    761
    508
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    445
    493
    media_image3.png
    Greyscale

Krishnababu et al, Yang et al and other prior arts do not singularly or in combination discloses the limitations: “using a stage mixing average interface model; Combined with the use of periodic boundary conditions, the calculation model is now modeled by a single blade element on each blade rows, an inlet domain was modeled using real geometry of an engine intake, an outlet domain was modeled as a straight duct with an inner diameter and a main outer diameter equal to an inner and an outer diameter of a final blade row; the length of these two domain is usually taken by 2 to 3 times an axial chord of a nearest blade row; a calculation mesh was generated by using a specialized meshing tool for turbomachinery, care must be taken about the mesh size and boundary layer to better capture all flow characteristics; boundary conditions have been setup to investigate compressor performance at both a design point and off-design; Ramping up RPM has been used, calculation starts from small rotation speeds (about 40% to 50% of a design rotation speed) then RPM will increase gradually; For each rotation speed, a total conditions profile (total pressure, total temperature at ISA or real condition) extracted from empirical testing or total condition with a blend factor correction model was used as inlet boundary conditions of calculation domain, outlet boundary condition can be set to average static pressure, air mass flow rate or corrected mass flow rate in correspondence with a position of calculate point in a speed line” as recited in claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        08/04/20222